Exhibit 10.39



PURCHASE AGREEMENT



 

                         THIS PURCHASE AGREEMENT ("Agreement") is made as of
February 3, 2006 (the "Effective Date") by and among VitalStream Holdings, Inc.,
a Nevada corporation (the "Company"), and the Investors set forth on the
signature pages affixed hereto (each an "Investor" and collectively the
"Investors").



Recitals



            A.             The Company and the Investors are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the provisions of Section 4(2), and/or Regulation D
("Regulation D"), as promulgated by the U.S. Securities and Exchange Commission
(the "SEC") under the Securities Act of 1933, as amended; and



            B.             Each of the Investors wishes to purchase from the
Company, and the Company wishes to sell and issue to each of the Investors, upon
the terms and conditions stated in this Agreement, such number of shares of the
Company's Common Stock, par value $0.001 per share (the "Common Stock") as set
forth below such Investor's name on such Investor's signature page hereto; and



            C.             Contemporaneous with the sale of the Common Stock,
the parties hereto will execute and deliver a Registration Rights Agreement, in
the form attached hereto as Exhibit A (the "Registration Rights Agreement"),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws.



                        In consideration of the mutual promises made herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:



            1.             Definitions. In addition to those terms defined above
and elsewhere in this Agreement, for the purposes of this Agreement, the
following terms shall have the meanings set forth below:



                        "Affiliate" means, with respect to any Person, any other
Person which directly or indirectly through one or more intermediaries Controls,
is Controlled by, or is under common Control with, such Person.



                        "Business Day" means a day, other than a Saturday or
Sunday, on which banks in Los Angeles, California, are open for the general
transaction of business.



                        "Common Stock" has the meaning set forth in the
Recitals.







--------------------------------------------------------------------------------







                        "Company's Knowledge" (including any derivation thereof
such as "known" or "knowing") means the actual knowledge of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company, after due
inquiry, including, but not limited to, reviewing this Agreement.



                        "Confidential Information" means trade secrets,
confidential information and know-how (including but not limited to ideas,
formulae, compositions, processes, procedures and techniques, research and
development information, computer program code, performance specifications,
support documentation, drawings, specifications, designs, business and marketing
plans, and customer and supplier lists and related information).



                        "Control" (including the terms "controlling",
"controlled by" or "under common control with") means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.



                        "Intellectual Property" means all of the following: (i)
patents, patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).



                        "Material Adverse Effect" means a material adverse
effect on (i) the assets, liabilities, results of operations, condition
(financial or otherwise), prospects or business of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to perform its
obligations under the Transaction Documents.



                        "Person" means an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein.



                        "Purchase Price" means, with respect to each Investor,
the Purchase Price designated on the counterpart signature page signed by such
Investor. The Purchase Price shall be calculated based upon a purchase price of
$1.30 per Share.



                        "Registration Statement" shall mean any registration
statement of the Company filed under the 1933 Act that covers the resale of any
of the Registrable Securities pursuant to the provisions of the Registration
Rights Agreement by and among the Company and the Investors as of the date
hereof, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.







--------------------------------------------------------------------------------







                        "Required Investors" means a group of Investors (i) that
have subscribed to purchase, and if Closing has occurred, have purchased, no
fewer than 60% of the Shares subscribed for as of the applicable date, and (ii)
that includes each Investor that has subscribed to purchase, or if Closing has
occurred, has purchased, Shares with a Purchase Price of $2,000,000 or more. For
purposes of the subscription and purchase requirements of subsection (ii), the
subscriptions and purchases of all Persons or investment accounts directed or
controlled by a single Person shall be aggregated, and, with respect to such
group of related Persons or investment accounts, the inclusion requirement of
subsection (ii) shall be satisfied if the group of Investors includes the Person
that directs or controls such related Persons or accounts.



                        "SEC Filings" has the meaning set forth in Section 4.6.



                        "Shares" means the shares of Common Stock being
purchased by the Investors hereunder.



                        "Subsidiary" means a Person of which the Company holds,
directly or indirectly, more than 40% of the outstanding equity interests.



                        "Transaction Documents" means this Agreement and the
Registration Rights Agreement.



                        "Transfer Agent" means Progressive Transfer or the
successor transfer agent of the Company.



                        "1933 Act" means the Securities Act of 1933, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.



                        "1934 Act" means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.



            2.             Purchase and Sale of the Shares. Subject to the terms
and conditions of this Agreement, on the Closing Date, each of the Investors
shall severally, and not jointly, purchase, and the Company shall sell and issue
to the Investors, severally and not jointly, the Shares in the respective
amounts set forth opposite the Investors' names on the signature pages attached
hereto in exchange for the Purchase Price as specified in Section 3 below, with
the aggregate Purchase Price paid for all the Shares not to exceed $14,000,000.







--------------------------------------------------------------------------------







            3.             Closing. On the Effective Date, the Company shall
deliver to Parr Waddoups Brown Gee & Loveless (the "Closing Agent"), in trust,
irrevocable instructions to the Transfer Agent to issue certificates, registered
in such name or names as the Investors may designate, representing the Shares
within two (2) Business Days of receipt of such instructions, together with
instructions to the Closing Agent that such instructions are to be held for
release to the Transfer Agent only upon (i) the Closing Agent's receipt of funds
from the Investors constituting in the aggregate the minimum amount required by
Section 6.2(d) hereof, (ii) the Closing Agent's receipt of the Investor's
Purchase Price from such Investor, and (ii) the Closing Agent's receipt of
notification from the Company that all conditions precedent to Closing with
respect to the Company and such Investor have been satisfied (or waived in a
manner consistent with this Agreement). Upon such receipt by the Closing Agent
of the instructions described above, the Closing Agent shall provide notice
thereof to the Investors (which notice may be by facsimile or telephone), and
each Investor shall promptly, but no more than one Business Day thereafter,
cause a wire transfer in same-day funds to be sent to the account of the Closing
Agent set forth immediately following this paragraph in an amount representing
such Investor's Purchase Price as set forth on the signature pages to this
Agreement. On the date (the "Closing Date") the conditions set forth in
subsections (i), (ii) and (iii) above are satisfied with respect to any
Investors, the irrevocable instructions to the Transfer Agent shall be delivered
to the Transfer Agent (the "Closing"), after which the Purchase Price paid by
such Investors shall be transferred to the Company. To the extent the Closing
does not occur within three Business Days of the date the Closing Agent receives
from any Investor such Investor's Purchase Price, the Closing Agent shall,
absent written instructions to the contrary from such Investor, by the next
Business Day, commence commercially reasonable efforts to return to such
Investor such Investor's Purchase Price. The Closing of the purchase and sale of
the Shares shall take place at the offices of the Company, or at such other
location and on such other date as the Company and the Investors shall mutually
agree. To the extent permitted by Section 6, the transactions contemplated by
this Agreement may occur in more than one Closing, in which case the terms
"Closing" and "Closing Date" shall, for each Investor, refer to or be based upon
the Closing(s) in which such Investor participates.



            The Purchase Price shall be wire transferred to the following
account:

Chase Bank
80 West Broadway, Suite 200
Salt Lake City, Utah 84101
ABA # 021000021
Swift Code-Chasus33



Parr, Waddoups, Brown, Gee & Loveless
185 South State, Suite 1300
Salt Lake City, Utah 84111
Account # 912453496
Reference: VitalStream PIPE





--------------------------------------------------------------------------------









The obligations of the Closing Agent to the Investors are those specifically
provided in this Agreement and no other, and the Closing Agent shall have no
liability under, or duty to inquire into the terms and provisions of, any other
agreement between the parties hereto. The duties of the Closing Agent are purely
ministerial in nature, and it shall not incur any liability whatsoever, except
for willful misconduct or gross negligence. The Closing Agent shall not have any
responsibility for the genuineness or validity of any document or other item
deposited with it or of any signature thereon and shall not have any liability
for acting in accordance with any written instructions or certificates given to
it hereunder and believed by it to be signed by the proper parties. Without
limiting the foregoing, the Closing Agent may rely upon, and act in accordance
with, written instructions signed by the Company and the Required Investors. The
Closing Agent shall not be under any duty to give the any instruction letters,
any certificates representing the Shares or any funds wired to it hereunder any
greater degree of care than it gives its own similar property. The Company
hereby irrevocably authorizes and directs the Closing Agent to follow the
instructions set forth in this Section 3, notwithstanding any subsequent,
contrary instructions it receives from the Company (unless such instructions
have also been executed by the Required Investors). The parties acknowledge that
the Closing Agent is legal counsel to the Company and agree that the Closing
Agent's performance of the ministerial functions set forth in this Section 3
shall not create an attorney-client relationship between the Closing Agent and
any Investor or otherwise create or any implied duties, fiduciary or otherwise,
between the Closing Agent and any Investor.



            4.             Representations and Warranties of the Company. The
Company hereby represents and warrants to the Investors that, except as set
forth in the schedules delivered herewith (collectively, the "Disclosure
Schedules"):



                        4. 1            Organization, Good Standing and
Qualification. Each of the Company and its Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
Each of the Company and its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not and
could not reasonably be expected to have a Material Adverse Effect. The
Company's Subsidiaries are reflected on Schedule 4.1 hereto.



                        4. 2            Authorization. The Company has full
power and authority and has taken all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii)
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Shares. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors' rights generally.







--------------------------------------------------------------------------------







                        4. 3            Capitalization. Schedule 4.3 sets forth
as of the Effective Date (a) the authorized capital stock of the Company; (b)
the number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company's stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares and options or other rights
outstanding under the Company's stock plans) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company. All of the
issued and outstanding shares of the Company's capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties. All of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable securities law and any
rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien (except as disclosed in the SEC Filings), encumbrance
or other adverse claim. Except as described on Schedule 4.3, no Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described on Schedule 4.3, there are
no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3 and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described on
Schedule 4.3, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.



                        The issuance and sale of the Shares hereunder will not
obligate the Company to issue shares of Common Stock or other securities to any
other Person (other than the Investors) and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.



                        Except as described on Schedule 4.3, the Company does
not have outstanding stockholder purchase rights or "poison pill" or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.



                        4.4            Valid Issuance. The Shares have been duly
and validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and shall be free and
clear of all encumbrances and restrictions (other than those created by the
Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.







--------------------------------------------------------------------------------







                        4.5            Consents. The execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Shares require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official having
jurisdiction over the Company or any of its Affiliates that has not been
obtained, including without limitation, the OTC Bulletin Board (the "Bulletin
Board") and the Company's stockholders, other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt the issuance and sale of
the Shares from the provisions of any shareholder rights plan or other "poison
pill" arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company's Articles of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Shares and the ownership,
disposition or voting of the Shares by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.



                        4.6            Delivery of SEC Filings; Business.



                                     (i)             The Company has made
available to the Investors through the EDGAR system, true and complete copies of
the Company's most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2004, and all other reports filed by the Company pursuant to the
1934 Act since December 31, 2004, and prior to the Effective Date (collectively,
the "SEC Filings"). The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period.



                                     (ii)             The Company and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings, and to the extent required by rules governing the content of
the SEC Filings, the SEC Filings contain a complete and accurate description in
all material respects of the business of the Company and its Subsidiaries, taken
as a whole.



                        4.7            Use of Proceeds. The net proceeds of the
sale of the Shares hereunder shall be used by the Company for working capital
and general corporate purposes, including acquisitions of complementary
businesses, products or technologies.



                        4.8            No Material Adverse Change. Since
September 30, 2005, except as identified and described in the SEC Filings,
filings made by Affiliates of the Company on EDGAR pursuant to the 1934 Act or
as described on Schedule 4.8, there has not been:



                                     (i)             any change in the
consolidated assets, liabilities, financial condition or operating results of
the Company from that reflected in the financial statements included in the
Company's Quarterly Report on Form 10-Q for the quarter ended September 30,
2005, except for changes in the ordinary course of business which have not and
could not reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate;



                                     (ii)             any declaration or payment
of any dividend, or any authorization or payment of any distribution, on any of
the capital stock of the Company, or any redemption or repurchase of any
securities of the Company;







--------------------------------------------------------------------------------







                                     (iii)             any material damage,
destruction or loss, whether or not covered by insurance to any assets or
properties of the Company or its Subsidiaries;



                                     (iv)             any waiver, not in the
ordinary course of business, by the Company or any Subsidiary of a material
right or of a material debt owed to it;



                                     (v)             any satisfaction or
discharge of any lien, claim or encumbrance or payment of any obligation by the
Company or a Subsidiary, except in the ordinary course of business and which is
not material to the assets, properties, financial condition, operating results
prospects or business of the Company and its Subsidiaries taken as a whole (as
such business is presently conducted);



                                     (vi)             any change or amendment to
the Company's Articles of Incorporation or Bylaws, or material change to any
material contract or arrangement by which the Company or any Subsidiary is bound
or to which any of their respective assets or properties is subject;



                                     (vii)             any labor union
organizing activities or material labor difficulties with respect to employees
of the Company or any Subsidiary;



                                     (viii)             any material transaction
entered into by the Company or a Subsidiary other than in the ordinary course of
business;



                                     (ix)             the loss of the services
of any key employee, or material change in the composition or duties of the
senior management of the Company or any Subsidiary;



                                     (x)             any material changes in
compensation arrangements with any key employee, senior management or directors;



                                     (xi)             the loss or threatened
loss in writing of any customer which has had or could reasonably be expected to
have a Material Adverse Effect;



                                     (xii)             any sale, assignment or
exclusive license or transfer of the Company's Intellectual Property;



                                     (xiii)             any material change in
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise; or



                                     (xi)             to the Company's Knowledge
any events, occurrences, changes, effects or conditions of any character that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.



                        4.9            SEC Filings; S-1 Eligibility.



                                     (a)             At the time of filing
thereof, the SEC Filings complied in all material respects with the requirements
of the 1934 Act and did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.







--------------------------------------------------------------------------------







                                     (b)             Each registration statement
and any amendment thereto filed by the Company since April 23, 2002, pursuant to
the 1933 Act, as of the date such statement or amendment became effective,
complied in all material respects with the 1933 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein
not misleading; and each prospectus filed pursuant to Rule 424(b) under the 1933
Act, as of its issue date and as of the closing of any sale of securities
pursuant thereto did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.



                                     (c)             The Company is eligible to
use Form S-1 to register the Registrable Securities (as such term is defined in
the Registration Rights Agreement) for sale by the Investors as contemplated by
the Registration Rights Agreement.



                                     (d)             The Company is in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 that are applicable to it as of the Effective Date.



                        4.10            No Conflict, Breach, Violation or
Default. The execution, delivery and performance of the Transaction Documents by
the Company and the issuance and sale of the Shares will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company's Articles of Incorporation or the
Company's Bylaws, both as in effect on the Effective Date (true and complete
copies of which have been made available to the Investors through the EDGAR
system), or (ii)(a) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company, any Subsidiary or any of their respective assets or properties, or (b)
any agreement or instrument to which the Company or any Subsidiary is a party or
by which the Company or a Subsidiary is bound or to which any of their
respective assets or properties is subject.



                        4.11            Tax Matters. The Company and each
Subsidiary has timely prepared and filed all tax returns required to have been
filed by the Company or such Subsidiary with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company or any Subsidiary nor, to the
Company's Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company and its Subsidiaries, taken as a whole. All taxes and other assessments
and levies that the Company or any Subsidiary is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, except where such failure to
withhold or collect would not have a Material Adverse Effect. There are no tax
liens or claims pending or, to the Company's Knowledge, threatened against the
Company or any Subsidiary or any of their respective assets or property. Except
as described on Schedule 4.11, there are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.







--------------------------------------------------------------------------------







                        4.12            Title to Properties. Except as disclosed
in the SEC Filings, the Company and each Subsidiary has good and marketable
title to all real properties and all other properties and assets owned by it, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or currently planned
to be made thereof by them; and except as disclosed in the SEC Filings, the
Company and each Subsidiary holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.



                        4.13            Certificates, Authorities and Permits.
The Company and each Subsidiary possess adequate certificates, authorities or
permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by it, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or such Subsidiary, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.



                        4.14            No Labor Disputes. No labor dispute with
the employees of the Company or any Subsidiary exists or, to the Company's
Knowledge, is imminent.



                        4.15            Intellectual Property.



                                     (a)             No Intellectual Property of
the Company or its Subsidiaries which is necessary for the conduct of Company's
and each of its Subsidiaries' respective businesses as currently conducted has
been or is now involved in any cancellation or litigation, and, to the Company's
Knowledge, no such action is threatened. No patent of the Company or its
Subsidiaries (whether owned or licensed under a license agreement specifically
identifying the patent as having been licensed) is involved in any interference,
reissue, reexamination or opposition proceeding.



                                     (b)             All of the licenses and
sublicenses and consent, royalty or other agreements concerning Intellectual
Property which are necessary for the conduct of the Company's and each of its
Subsidiaries' respective businesses as currently conducted or currently planned
to be conducted to which the Company or any Subsidiary is a party or by which
any of their assets are bound (other than generally commercially available,
non-custom, off-the-shelf software application programs having a retail
acquisition price of less than $10,000 per license) (collectively, "License
Agreements") are valid and binding obligations of the Company or its
Subsidiaries that are parties thereto and, to the Company's Knowledge, the other
parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors' rights generally, and there exists no
event or condition which constitutes a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement.







--------------------------------------------------------------------------------







                                     (c)             The Company and its
Subsidiaries own or have the valid right to use all of the Intellectual Property
that is necessary for the conduct of the Company's and each of its Subsidiaries'
respective businesses as currently conducted or currently proposed to be
conducted and for the ownership, maintenance and operation of the Company's and
its Subsidiaries' properties and assets, which ownership or right is, except as
set forth on Schedule 4.15, free and clear of all liens, encumbrances, adverse
claims or obligations to license (as licensor) all such owned Intellectual
Property, other than licenses entered into in the ordinary course of the
Company's and its Subsidiaries' businesses.



                                     (d)             To the Company's Knowledge,
the conduct of the Company's and its Subsidiaries' businesses as currently
conducted or as currently proposed to be conducted does not infringe or
otherwise impair or conflict with (collectively, "Infringe") any Intellectual
Property rights of any third party or any confidentiality obligation owed to a
third party, and, to the Company's Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company's and each of its Subsidiaries' respective businesses
as currently conducted are not being Infringed by any third party. There is no
litigation or order pending or outstanding against the Company or, to the
Company's Knowledge, threatened or imminent against the Company, that seeks to
limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property of the Company and its Subsidiaries
and the Company's and its Subsidiaries' use of any Intellectual Property owned
by a third party, and, to the Company's Knowledge, there is no valid basis for
the same.



                                     (e)             The consummation of the
transactions contemplated hereby and by the other Transaction Documents will not
result in the alteration, loss, impairment of or restriction on the Company's or
any of its Subsidiaries' ownership or right to use any of the Intellectual
Property or Confidential Information which is necessary for the conduct of the
Company's and each of its Subsidiaries' respective businesses as currently
conducted or as currently proposed to be conducted.



                                     (f)             All software owned by the
Company or any of its Subsidiaries, and, to the Company's Knowledge, all
software licensed from third parties by the Company or any of its Subsidiaries,
(i) is free from any material defect, bug, virus, or programming, design or
documentation error; (ii) operates and runs in a reasonable and efficient
business manner; and (iii) conforms in all material respects to the
specifications and purposes thereof.



                                     (g)             The Company and its
Subsidiaries have taken reasonable steps to protect the Company's and its
Subsidiaries' rights in their Intellectual Property and Confidential
Information. Each employee, consultant and contractor who has had access to
Confidential Information, the continued confidentiality of which is necessary
for the conduct of the Company's and each of its Subsidiaries' respective
businesses as currently conducted has executed an agreement to maintain the
confidentiality of such Confidential Information or is subject to a fiduciary
duty requiring that such confidentiality be maintained). Except under
confidentiality obligations, to the Company's knowledge, there has been no
material disclosure by the Company of any of the Company's or its Subsidiaries'
Confidential Information to any third party. The Company and its Subsidiaries
have secured from all parties (including employees thereof) who have created any
portion of, or who would otherwise have any ownership rights in or to, the
Company's and its Subsidiaries' Intellectual Property valid and enforceable
written assignments of any such work, invention, improvement or other rights to
the Company and each Subsidiary.







--------------------------------------------------------------------------------







                        4.16            Environmental Matters. Neither the
Company nor any Subsidiary is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, "Environmental
Laws"), owns or, to the Company's knowledge, operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, and is subject to any claim relating to any Environmental Laws, which
violation, contamination, liability or claim has had or could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;
and there is no pending or, to the Company's Knowledge, threatened investigation
that could reasonably be expected to lead to such a claim.



                        4.17            Litigation. There are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties that could reasonably be expected to have a
Material Adverse Effect; and to the Company's Knowledge, no such actions, suits
or proceedings are threatened or contemplated.



                        4.18            Financial Statements. The financial
statements included in each SEC Filing comply with the rules and regulations of
the SEC with respect thereto (including accounting requirements) as in effect at
the time of filing of such reports and present fairly, in all material respects,
the consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown. Such
financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP") (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, as permitted
by Form 10-Q under the 1934 Act). Except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the
Effective Date or as described on Schedule 4.18, neither the Company nor any of
its Subsidiaries has incurred any liabilities, contingent or otherwise, except
those incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect. The Company recognizes revenue
consistent with GAAP.



                        4.19            Insurance Coverage. The Company and each
Subsidiary maintains in full force and effect insurance coverage as described in
Schedule 4.19 for the business being conducted and properties owned or leased by
the Company and each Subsidiary, and the Company reasonably believes such
insurance coverage to be adequate against all liabilities, claims and risks
against which would be prudent, given the totality of the circumstances, for the
Company to insure.



                        4.20            Listing. The Company's Common Stock is
quoted on the Bulletin Board. The Company has not received any oral or written
notice that its Common Stock will be delisted from the Bulletin Board nor that
its Common Stock does not meet all requirements for the continuation of such
quotation and the Company satisfies the requirements for the continued listing
of its Common Stock on the Bulletin Board.







--------------------------------------------------------------------------------







                        4.21            Brokers and Finders. No Person will
have, as a result of actions or omissions of the Company in connection with the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.21.



                        4.22            No Directed Selling Efforts or General
Solicitation. Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the Shares.



                        4.23            No Integrated Offering. Neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would cause
the offer and/or sale of the Shares pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board or the Nasdaq Stock Market, or
that would otherwise adversely affect reliance by the Company on Section 4(2)
and/or Rule 506 of Regulation D for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.



                        4.24            Private Placement. Subject to the
accuracy of the representations and warranties of each Investor in Section 5,
the offer and sale of the Shares to the Investors as contemplated hereby is
exempt from the registration requirements of the 1933 Act is being made pursuant
to the exemption afforded by Section 4(2) of the 1933 Act and/or Rule 506 of
Regulation D promulgated thereunder.



                        4.25            Questionable Payments. Neither the
Company nor any of its Subsidiaries nor, to the Company's Knowledge, any of
their respective current or former stockholders, directors, officers, employees,
agents or other Persons acting on behalf of the Company or any Subsidiary, has
on behalf of the Company or any Subsidiary or in connection with their
respective businesses: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.



                        4.26            Transactions with Affiliates. Except as
disclosed in the SEC Filings, filings made by Affiliates of the Company on EDGAR
pursuant to the 1934 Act, or as disclosed on Schedule 4.26, none of the officers
or directors of the Company and, to the Company's Knowledge, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of capital stock, stock
options, warrants and/or other rights convertible into or exercisable for
capital stock, and for services as employees, officers and directors), including
any contract, other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company's Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.







--------------------------------------------------------------------------------







                         4.27            Internal Controls. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-14 and 15d-14) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company's most recently filed period report under the 1934 Act, as the case may
be, is being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of a date within 90
days prior to the filing date of the most recently filed periodic report under
the 1934 Act (such date, the "Evaluation Date"). The Company presented in its
most recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company's
internal controls (as such term is defined in Item 307(b) of Regulation S-K) or,
to the Company's Knowledge, in other factors that could significantly affect the
Company's internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.



                        4.28            No Manipulation of Stock. Neither the
Company, nor any of its directors, officers or Controlling Persons (other than
Persons that become Controlling Persons as a result of the transactions
contemplated by this Agreement), has taken or will, in violation of applicable
law, take, any action designed to or that might reasonably be expected to cause
or result in, or which has constituted, stabilization or manipulation of the
price of the Common Stock to facilitate the sale or resale of the Shares.



                        4.29            Company Not an "Investment Company". The
Company has been advised of the rules and requirements under the Investment
Company Act of 1940, as amended (the "Investment Company Act"). The Company is
not, and immediately after receipt of payment for the Shares will not be, an
"investment company" or (except to the extent one of the Investors is an
"investment company") an entity "controlled" by an "investment company" within
the meaning of the Investment Company Act and (except to the extent one of the
Investors is an "investment company") shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.



                        4.30            Contracts; Customers. The contracts
described in the SEC Filings that are currently material to the Company are in
full force and effect on the Effective Date, and neither the Company nor, to the
Company's Knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have a Material Adverse Effect.
Neither the Company nor any Subsidiary has received notice from any distributor
or reseller of any of the Company's products indicating that any such
distributor or reseller intends to cease acting as a distributor of such
products or otherwise dealing with the Company and its Subsidiaries, except
where the termination of such distributor or reseller would not have a Material
Adverse Effect.







--------------------------------------------------------------------------------







                        4.31            Disclosures. Neither the Company nor any
Person acting on its behalf has provided the Investors or their agents or
counsel with any information that constitutes or might constitute material,
non-public information, unless such Investor requested any such information and
executed and delivered to the Company a confidentiality and non-disclosure
agreement in respect of such information prior to its disclosure to the
Investor. The written materials delivered to the Investors in connection with
the transactions contemplated by the Transaction Documents and the Transaction
Documents themselves (including the exhibits and schedules thereto) do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.



            5.            Representations and Warranties of the Investors. Each
of the Investors hereby severally, and not jointly, represents and warrants to
the Company that:



                        5.1            Organization and Existence. If a Person
other than an individual, the Investor is a validly existing corporation,
limited partnership or limited liability company or other Persons and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Shares pursuant to this Agreement.



                        5.2            Authorization. The execution, delivery
and performance by the Investor of the Transaction Documents to which such
Investor is a party have been duly authorized and will each constitute the valid
and legally binding obligation of the Investor, enforceable against the Investor
in accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors' rights generally.



                        5.3            Purchase Entirely for Own Account. The
Shares to be received by the Investor hereunder will be acquired for the
Investor's own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the 1933 Act. Except as
disclosed in writing on the signature page of the Investor to this Agreement,
the Investor is not a registered broker dealer or an entity engaged in the
business of being a broker dealer.



                        5.4            Investment Experience. The Investor
acknowledges that it can bear the economic risk and complete loss of its
investment in the Shares and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.



                        5.5            Disclosure of Information. The Investor
has had an opportunity to receive all additional information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Shares. The Investor acknowledges receipt of copies of the SEC
Filings. Neither such inquiries nor any other due diligence investigation
conducted by the Investor shall modify, amend or affect the Investor's right to
rely on the Company's representations and warranties contained in this
Agreement.







--------------------------------------------------------------------------------







                        5.6            Restricted Securities. The Investor
understands that the Shares are characterized as "restricted securities" under
the U.S. federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the 1933 Act only in certain limited circumstances.



                        5.7            Legends. It is understood that, except as
provided below, certificates evidencing the Shares may bear the following or any
similar legend:



                                     (a)             "THE SECURITIES REPRESENTED
HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "U.S. SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) PURSUANT TO THE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAW, (C) IN A TRANSACTION THAT DOES
NOT OTHERWISE REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW, PROVIDED THE HOLDER HAS FURNISHED TO THE
COMPANY, IF REASONABLY NECESSARY, AN OPINION OF COUNSEL TO THAT EFFECT OR
(D) PURSUANT TO A REGISTRATION STATEMENT PURSUANT TO THE U.S. SECURITIES ACT."



                                     (b)             If required by the
authorities of any state in connection with the issuance or sale of the Shares,
the legend required by such state authority.



                        Upon the earlier of (i) registration for resale pursuant
to the Registration Rights Agreement and receipt by the Company of the
Investor's written confirmation that such Shares have been disposed of in
compliance with the prospectus delivery requirements of the 1933 Act, or (ii)
Rule 144(k) becoming available, the Company shall, upon an Investor's written
request, promptly cause certificates evidencing the Shares to be replaced with
certificates which do not bear such restrictive legends. When the Company is
required to cause unlegended certificates to replace previously issued legended
certificates for the reasons set forth in subsection (i) above, if unlegended
certificates are not delivered to an Investor within three (3) Business Days of
submission by that Investor of legended certificate(s) to the Company's transfer
agent together with a representation letter in customary form, the Company shall
be liable to the Investor for liquidated damages in an amount equal to 1.0% of
the aggregate purchase price of the Shares evidenced by such certificate(s) for
each thirty (30) day period (or pro rated for any portion thereof) beyond such
three (3) Business Days that the unlegended certificates have not been so
delivered. When the Company is required to cause unlegended certificates to
replace previously issued legended certificates for the reasons set forth in
subsection (ii) above, if unlegended certificates are not delivered to an
Investor within ten (10) Business Days of submission by that Investor of
legended certificate(s) to the Company's transfer agent together with a
representation letter in customary form and applicable fees, the Company shall
be liable to the Investor for liquidated damages in an amount equal to 1.0% of
the aggregate purchase price of the Shares evidenced by such certificate(s) for
each thirty (30) day period (or pro rated for any portion thereof) beyond such
then (10) Business Days that the unlegended certificates have not been so
delivered.







--------------------------------------------------------------------------------







                        5.8            Accredited Investor. The Investor is an
accredited investor as defined in Rule 501(a) of Regulation D, as amended, under
the 1933 Act.



                        5.9            No General Solicitation. The Investor did
not learn of the investment in the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar.



                        5.10            Brokers and Finders. No Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any valid right, interest or claim against or upon the Company, any Subsidiary
or an Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Investors.



                        5.11            Prohibited Transactions. During the last
thirty (30) days prior to the Effective Date, no Investor has, directly or
indirectly, nor has any Investor made any recommendation or suggestion regarding
trading in the Common Stock to or known of any Person who has, effected or
agreed to effect any short sale, whether or not against the box, established any
"put equivalent position" (as defined in Rule 16a-1(h) under the 1934 Act) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derives any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Shares (each, a "Prohibited Transaction").



                        5.12            Affiliate Status. Each of the Investors
represents and warrants either (i) that neither such Investor, nor any Affiliate
of such Investor, beneficially owns directly or indirectly, or has beneficially
owned directly or indirectly at any time during the three years preceding the
Closing Date, 10% or more of the voting power of the outstanding shares of
capital stock of the Company, or (ii) if either such Investor or an Affiliate of
such Investor beneficially owns directly or indirectly, or has beneficially
owned directly or indirectly at any time during the three years preceding the
Closing Date, 10% or more of the voting power of the outstanding shares of
capital stock of the Company, such Investor or Affiliate first became the
beneficial owner directly or indirectly of 10% or more of the voting power of
the outstanding shares of capital stock of the Company pursuant to a Purchase
Agreement dated June 14, 2004 among the Company and the Investors party thereto.



            6.             Conditions to Closing.



                        6.1            Conditions to the Investors' Obligations.
The obligation of each of the Investors to purchase the Shares at the Closing is
subject to the fulfillment to the Investor's reasonable satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by an Investor (as to itself only):







--------------------------------------------------------------------------------







                                     (a)             The representations and
warranties made by the Company in Section 4 hereof qualified as to materiality
shall be true and correct on the Effective Date and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of a
different date, in which case such representation or warranty shall be true and
correct as of such different date, and, the representations and warranties made
by the Company in Section 4 hereof not qualified as to materiality shall be true
and correct in all material respects on the Effective Date and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of a different date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. The Company
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing
Date.



                                     (b)             Since the date of this
Agreement, there shall not have occurred any events, occurrences, changes,
effects or conditions of any character which, individually or in the aggregate,
have had or could reasonably be expected to have, a Material Adverse Effect on
the Company.



                                     (c)             The Company shall have
obtained in a timely fashion any and all consents, permits, approvals, and
waivers necessary or appropriate for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect (except
for filings pursuant to Regulation D of the 1933 Act, and applicable state
securities laws, which the Company has agreed will be made in a timely manner).



                                     (d)             The Company and shall have
executed and delivered the Registration Rights Agreement.



                                     (e)             The Company shall have
delivered to the Closing Agent the instructions to the Transfer Agent and the
Closing Agent required by Section 3 of this Agreement.



                                     (f)             No judgment, writ, order,
injunction, award or decree of or by any court, or judge, justice or magistrate,
including any bankruptcy court or judge, or any order of or by any governmental
authority, shall have been issued, and no action or proceeding shall have been
instituted by any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.



                                     (g)             The Company shall have
delivered to the Closing Agent, for delivery to each Investor that requests the
same, a copy of a Certificate, executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in subsections (a),
(b), (c), (f), and (k) of this Section 6.1.



                                     (h)             The Company shall have
delivered to the Closing Agent, for delivery to each Investor that requests the
same, a copy of a Certificate, executed on behalf of the Company by its
Secretary, dated as of the Closing Date, certifying the resolutions adopted by
the Board of Directors of the Company approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Shares, certifying the current versions of the Articles of Incorporation and
Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.







--------------------------------------------------------------------------------







                                     (i)             The Investors shall have
received an opinion from Parr Waddoups Brown Gee & Loveless, P.C., the Company's
counsel, dated as of the Closing Date, in form and substance reasonably
acceptable to the Investors to and in substantially the effect set forth in
Exhibit B.



                                     (j)             No stop order or suspension
of trading shall have been imposed by the SEC or any other governmental
regulatory body or the Bulletin Board with respect to public trading in the
Common Stock.



                                     (k)             The Purchase Price
delivered by the Investors with respect to which the conditions set forth in
subsections 6.2(a), 6.2(b) and 6.2(c) have been satisfied or waived shall be no
less than $10,000,000.

                                     (l)             The closing price of the
Common Stock on the date prior to the Closing shall be no less than $1.30 per
share, and the average closing price of the Common Stock for the three (3)
Business Days preceding the Closing shall have been no less than $1.45 per
Share. For purposes of the foregoing, the "closing price" shall be the "last
trade" price as reported by the OTC Bulletin Board.



                        6.2            Conditions to Obligations of the Company.
The Company's obligation to sell and issue the Shares at the Closing to each
Investor is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions with respect to such
Investor, any of which may be waived by the Company (on an Investor by Investor
basis) other than the conditions set forth in subsection (d):



                                     (a)             The representations and
warranties made by the Investors in Section 5 hereof, other than the
representations and warranties contained in Sections 5.3 - 5.12 (the "Investment
Representations"), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by them on or prior to the Closing
Date.



                                     (b)             The Investors shall have
executed and delivered the Registration Rights Agreement.



                                     (c)             The Investor shall have
delivered the Purchase Price to the Closing Agent.



                                     (d)             The Purchase Price
delivered to the Closing Agent by the Investors with respect to which the
conditions set forth in subsections 6.2(a), 6.2(b) and 6.2(c) have been
satisfied or waived shall be no less than $10,000,000.







--------------------------------------------------------------------------------







                        6.3            Termination of Obligations to Effect
Closing; Effects.



                                     (a)             The obligations of the
Company, on the one hand, and the Investors, on the other hand, to effect the
Closing shall terminate as follows:



                                                 (i)             Upon the mutual
written consent of the Company and the Required Investors;



                                                 (ii)             By the Company
if any of the conditions set forth in Section 6.2 shall have become incapable of
fulfillment, and shall not have been waived by the Company;



                                                 (iii)             By an
Investor (with respect to itself only) if any of the conditions set forth in
Section 6.1 shall have become incapable of fulfillment, and shall not have been
waived by the Required Investors]; or



                                                 (iv)             By either the
Company or any Investor (with respect to itself only) if the Closing has not
occurred on or prior to the 2:00 p.m. California time on the third Business Day
following (but not including) the Effective Date.



provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party's seeking to
terminate its obligation to effect the Closing.



                         (b)             In the event of termination by the
Company or any Investor of its obligations to effect the Closing pursuant to
this Section 6.3, written notice thereof shall forthwith be given to the other
Investors and the other Investors shall have the right to terminate their
obligations to effect the Closing upon written notice to the Company and the
other Investors. Nothing in this Section 6.3 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.







--------------------------------------------------------------------------------







            7.             Covenants and Agreements of the Company.



                        7.1            Reports. The Company will furnish to such
Investors and/or their assignees such information relating to the Company and
its Subsidiaries as from time to time may reasonably be requested by such
Investors and/or their assignees; provided, however, except for disclosures to
any Investor whose representative or Affiliate occupies a seat or has
observation rights with respect to the board of directors of the Company or any
of its subsidiaries, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, (other than information related to the fact of the transaction
contemplated by this Agreement and information that will otherwise be disclosed
at the time that the initial Closing is announced) unless prior to disclosure of
such information the Company identifies such information as being material
nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.



                        7.2            No Conflicting Agreements. The Company
will not take any action, enter into any agreement or make any commitment that
would conflict or interfere in any material respect with the Company's
obligations to the Investors under the Transaction Documents, including without
limitation, any action or steps that would cause the offer and/or sale of the
Shares to be integrated with other offerings. The Company will not conduct any
offering other than the transactions contemplated hereby that will be integrated
with the offer or issuance of the Shares.



                        7.3            Compliance with Laws. The Company will
comply in all material respects with all applicable laws, rules, regulations,
orders and decrees of all governmental authorities.



                        7.4            Listing of Underlying Shares and Related
Matters. Promptly following the Closing, the Company shall take all necessary
action to cause the Shares to be listed on each national securities exchange, or
quotation system, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and shall maintain such listing so long
as any Shares are outstanding no later than the Effectiveness Deadline (as such
term is defined in the Registration Rights Agreement). The Company will maintain
the listing of its Common Stock on the Bulletin Board (the "Principal Market")
or, in its discretion, the American Stock Exchange, Nasdaq Capital Market (f/k/a
Nasdaq SmallCap Market), Nasdaq National Market System or New York Stock
Exchange and will comply in all respects with the Company's reporting, filing
and other obligations under the bylaws or rules of the Principal Market. The
Company will provide within two (2) Business Days the Investors copies of all
notices it receives notifying the Company of the threatened and actual delisting
of the Common Stock from the Principal Market.



                        7.5            Market Regulations. The Company shall
notify the SEC, the Principal Market and applicable state authorities, in
accordance with their requirements, of the transactions contemplated by this
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Shares to the Investors.







--------------------------------------------------------------------------------







                        7.6            Insurance. The Company shall not
materially reduce the insurance coverages described in Section 4.19; provided,
however, if the Company's management determines that there has been a reduction
in the assets or risk exposure of the Company, the Company may make a
commensurate reduction in such insurance coverages if the Company's management
in its reasonable business judgment believes the resulting coverages would be
adequate in light of the circumstances.



                        7.7            Termination of Covenants. The provisions
of Sections 7.2 through 7.6 shall terminate and be of no further force and
effect upon the earlier of (i) the mutual consent of the Company and the
Required Investors or (ii) the date on which the Company's obligations under the
Registration Rights Agreement to register or maintain the effectiveness of any
registration covering the Registrable Securities (as such term is defined in the
Registration Rights Agreement) shall terminate.



                        7.8            Prohibited Transactions. Prior to the
earliest of (i) the termination of this Agreement, (ii) the date on which the
Registration Statement has been declared effective, and (iii) the Effectiveness
Deadline, no Investor shall engage, directly or indirectly, nor shall any Person
acting on behalf of or pursuant to any understanding with any Investor engage,
in a Prohibited Transaction. Each Investor acknowledges and agrees that in order
to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to any of the Common Stock of each Investor or its
transferee until such time as the Registration Statement has been declared
effective.



            8.            Survival and Indemnification.



                        8.1            Survival. The representations and
warranties contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement, to the extent the Closing occurs,
for a period of one year from the date of Closing. Unless terminated as provided
in the following sentence, the covenants and other provisions of this Agreement
shall survive during the terms set forth with respect thereto in this Agreement,
and if no such term is set forth herein, for one year from the date of Closing.
With respect to all parties, if the Closing does not occur (or with respect to
affected Investors if the Closing occurs but does not occur with respect to one
or more Investors as a result of the failure of the conditions set forth in
Section 6.2 to be satisfied with respect to such Investors), no representations,
warranties, covenants or agreements shall survive termination under Section 6.3.







--------------------------------------------------------------------------------







                        8.2            Indemnification.



                                     (a)             The Company agrees to
indemnify and hold harmless each Investor and its Affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys' fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, "Losses") to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

                                     (b)             Each Investor, severally
and not jointly, agrees to indemnify and hold harmless the Company and its
Affiliates and its directors, officers, employees and agents from and against
any and all Losses to which such Person may become subject as a result of any
breach of representation, warranty, covenant or agreement made by or to be
performed on the part of such Investor under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.



                        8.2            Conduct of Indemnification Proceedings.
Promptly after receipt by any Person (the "Indemnified Person") of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 8.2, such Indemnified Person shall
promptly notify the person from which indemnification is sought (the
"Indemnifying Person") in writing and the Indemnifying Person shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person to so notify
promptly the Indemnifying Person shall not relieve the Indemnifying Person of
its obligations hereunder except to the extent, and only to the extent, that the
Indemnifying Person is materially prejudiced by such failure to notify promptly.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest between them. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Person shall indemnify and hold harmless such Indemnified
Person from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. No Indemnifying Person will, except with
the consent of the Indemnified Person, not to be unreasonably withheld, consent
to entry of any judgment or enter into any settlement that (y) does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect of such claim or
litigation, or (z) imposes any monetary or other obligation or restriction on
the Indemnified Person.







--------------------------------------------------------------------------------







            9.            Miscellaneous.



                        9.1            Successors and Assigns. This Agreement
may not be assigned by a party hereto without the prior written consent of the
Company or the Required Investors, as applicable. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.



                        9.2            Counterparts; Faxes. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed via facsimile, which shall be
deemed an original.



                        9.3            Titles and Subtitles. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.



                        9.4            Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days' advance written notice to the other party:



If to the Company:



VitalStream Holdings, Inc.
One Jenner, Suite 100
Irvine, California 92618
Attention: Philip N. Kaplan
Fax: (949) 453-8686
email: philk@vitalstream.com



With a copy to:



Parr Waddoups Brown Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, UT 84111
Attn: Bryan T. Allen
Fax: (801) 532-7750
Email: bta@pwlaw.com







--------------------------------------------------------------------------------







If to the Investors:



to the addresses set forth on the signature pages hereto.



                        9.5            Expenses. The parties hereto shall pay
their own costs and expenses in connection herewith, except that the Company
shall pay the reasonable fees and expenses of Bingham McCutchen LLP, counsel to
Winslow Management Company, LLC ("Winslow"), not to exceed $30,000 in the
aggregate with respect to all transactions under all Transaction Documents
(including in connection with any reviews of any registration statement or
related correspondence). Such expenses shall be paid not later than the Closing.
The Company shall reimburse the Investors upon demand for all reasonable
out-of-pocket expenses incurred by the Investors, including without limitation
reimbursement of attorneys' fees and disbursements, in connection with any
amendment, modification or waiver of this Agreement or the other Transaction
Documents. In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement or the other Transaction Documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys' fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.



                        9.6            Independent Nature of Investors'
Obligations and Rights. Except as otherwise set forth in another written
agreement or other document signed by the respective Investor(s), (i) the
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under the Transaction Documents, (ii) nothing contained herein, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents, and (iii) except as set forth in
Section 9.7 of this Agreement or Section 7(a) of the Registration Rights
Agreement, each Investor shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of the
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. Bingham McCutchen LLP does not
represent any of the Investors in this transaction other than Winslow. The
Company has elected to provide all Investors with the same terms for the
convenience of the Company and not because it was required or requested to do so
by the Investors.



                        9.7            Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Investors. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Shares purchased under this Agreement
at the time outstanding, each future holder of all such Shares, and the Company.







--------------------------------------------------------------------------------







                        9.8            Publicity. No public release or
announcement concerning the transactions contemplated hereby shall be issued (i)
by any Investor without the prior consent of the Company (which consent shall
not be unreasonably conditioned or withheld), (ii) if it refers to any Investor
by name, by the Company with the prior consent of the Investor(s) identified
therein (which consents shall not be unreasonably conditioned or withheld). The
foregoing shall not prohibit any party hereto from issuing any release or filing
any report that is required by law or the applicable rules or regulations of any
securities exchange or securities market.



                        9.9            Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.



                        9.10            Entire Agreement. This Agreement,
including the Exhibits and the Disclosure Schedules, and the other Transaction
Documents constitute the entire agreement among the parties hereof with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.



                        9.11            Further Assurances. The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.



                        9.12            Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California without regard to
the choice of law principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of California
located in Orange County or the United States District Court for the Central
District of California for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.



[signature page follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



 

The Company:

VITALSTREAM HOLDINGS, INC.

       

By:

/s/ Jack Waterman

   

--------------------------------------------------------------------------------

 

Name:

Jack Waterman

 

Title:

Chairman & CEO



 

 

 

 

 

[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------









 

 

The Investor:

Lagniappe Capital LLC

     

By:

/s/ Christopher M. Nawn

       

Name:

Christopher M. Nawn

 

Title:

       

Aggregate Purchase Price: $548,193.10

         

Number of Shares: 421,687

         

Address for Notice:

     

Morgan Stanley & Co.
555 California Street, Ste. 2200
San Francisco, CA 94104
 Attn: John Ma
 Telephone:415-576-2601
 Facsimile: 212-507-7596
 Email: john.c.ma@morganstanley.com

with a copy to:

     

Christopher M. Nawn
Proteus Capital, L.P.
350 California Street, Ste. 1750
San Francisco, CA 94104
Telephone: 415-544-6165
Facsimile: 415-217-7072
chris@proteuscap.com

   



 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Columbia Acorn Fund

Please issue the certificates in nominee name: AKKAD

   

By:

/s/ Bruce Lauer

       

Name:

Bruce Lauer

 

Title:

Vice President of Columbia Acorn Trust

     

Aggregate Purchase Price: $2,108,433.60

         

Number of Shares: 1,621,872

         

Address for Notice:

   

Mail Certificate to our Custodial bank:

DTC NY Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez
For the account of State Street Bank fund 2s01

Columbia Wanger Asset Management
227 W. Monroe, Ste. 3000
Chicago, IL 60606
 Attn: Emily Bredahl
Telephone: (312) 634-9210
 Facsimile: (312) 634-1927
Email: Emily.Bredahl@columbiamanagement.com

with a copy to:

     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investors:

WINSLOW HEDGE FUND, L.P.,
a Delaware limited partnership

       

By:

WINSLOW GENERAL PARTNERS, L.L.C.,
a Delaware limited liability company

       

By:

/s/ Jackson W. Robinson

       

Name:

Jackson W. Robinson

 

Title:

Managing Member

     

Aggregate Purchase Price: $1,885,400.40

         

Number of Shares: 1,450,308

         

Address for Notice:

 

Winslow Management Company, LLC
99 High Street, 12th floor
Boston, MA 02110
Facsimile: 617-788-1605

with a copy to:

Bingham McCutchen LLP

150 Federal Street
Boston, MA 02110
Attn: William S. Perkins, Esq.
Telephone: 617-851-8574
Facsimile: 617-951-8736



 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

JESSIE SMITH NOYES FOUNDATION

     

By:

/s/ Jackson W. Robinson

       

Name:

Jackson W. Robinson

 

Title:

Managing Member of Winslow Management
Company, LLC

     

Aggregate Purchase Price: $396,500.00

         

Number of Shares: 305,000

         

Address for Notice:

     

c/oWinslow Management Company
99 High Street, 12th Floor
Boston, MA 02110
Facsimile: 617-788-1605



 

 

 

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

DAVID M. FARRELL TRUST

     

By:

/s/ Jackson W. Robinson

       

Name:

Jackson W. Robinson

 

Title:

Managing Member of Winslow Management
Company, LLC

     

Aggregate Purchase Price: $247,000.00

         

Number of Shares: 190,000

         

Address for Notice:

     

c/o Winslow Management Company, LLC
99 High Street, 12th Floor
Boston, MA 02110
Facsimile: 617-788-1605



 

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Farrell Distributing

     

By:

/s/ Jackson W. Robinson

       

Name:

Jackson W. Robinson

 

Title:

Managing Member of Winslow Management
Company, LLC

     

Aggregate Purchase Price: $650,000.00

         

Number of Shares: 500,000

         

Address for Notice:

     

c/o Winslow Management Company, LLC
99 High Street, 12th Floor
Boston, MA 02110
Facsimile: 617-788-1605



 

 

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

SCENIC HUDSON, INC.

     

By:

/s/ Jackson W. Robinson

       

Name:

Jackson W. Robinson

 

Title:

Managing Member of Winslow Management
Company, LLC

     

Aggregate Purchase Price: $321,100.00

         

Number of Shares: 247,000

         

Address for Notice:

     

c/o Winslow Management Company, LLC
99 High Street, 12th Floor
Boston, MA 02110
Facsimile: 6127-788-1605



 

 

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Newlight Associates II, L.P.

     

By:

/s/ Robert F. Raucci

       

Name:

Robert F. Raucci

 

Title:

Managing Member

     

Aggregate Purchase Price: $564,700.50

         

Number of Shares: 434,385

         

Address for Notice:

     

Newlight Associates II, L.P.
500 N. Broadway, Ste. 144
Jericho, New York 11753
Telephone: __________________
Facsimile: ___________________
Email: ______________________

with a copy to:

     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   



 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Newlight Associates II (BVI), L.P.

     

By:

/s/ Robert F. Raucci

       

Name:

Robert F. Raucci

 

Title:

Managing Member

     

Aggregate Purchase Price: $198,251.30

         

Number of Shares: 152,501

         

Address for Notice:

     

Newlight Associates II (BVI), L.P.
500 N. Broadway, Ste. 144
Jericho, New York 11753
Telephone: __________________
Facsimile: ___________________
Email: ______________________

with a copy to:

     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Newlight Associates II-E, L.P.

     

By:

/s/ Robert F. Raucci

       

Name:

Robert F. Raucci

 

Title:

Managing Member

     

Aggregate Purchase Price: $90,844

         

Number of Shares: 69,880

         

Address for Notice:

     

Newlight Associates II-E, L.P.
500 N. Broadway, Ste. 144
Jericho, New York 11753
Telephone: __________________
Facsimile: ___________________
Email: ______________________

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Husic Capital Management, L.P.

     

By:

/s/ Frank Husic

       

Name:

Frank Husic

 

Title:

Managing Member

     

Aggregate Purchase Price: $2,192,771.10

         

Number of Shares: 1,686,747

         

Shares to be issued in the following name: The Coca-Cola Company

     

Address for Notice:

     

Frank J. Husic
Husic Capital Management, L.P.
555 California Street, Ste. 1800
San Francisco, CA 94104
Telephone: 415-398-0800
Facsimile: 415-398-8616
frank@husic.com

with a copy to:

ljones@husic.com


   

Address for Shipping of Certificate:

The Northern Trust Company
40 Broad ST. 8th floor
Northern Trust Account #s 22-81578 and 26-15776
New York, NY 10004
Attn:

Jose Mero    



 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Nanocap Fund LP

     

By:

/s/ Paul B. Stephens

       

Name:

Paul B. Stephens

 

Title:

Managing Partner

     

Aggregate Purchase Price: $$312,000

         

Number of Shares: 240,000

         

Address for Notice:

     

Stephens Investments Management
One Sansome Street
San Francisco, CA 94104
Telephone: 415-835-3819
Facsimile:______________________
Email: bart@stephensim.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Nanocap Qualified Fund LP

     

By:

/s/ Paul B. Stephens

       

Name:

Paul B. Stephens

 

Title:

Managing Partner

     

Aggregate Purchase Price: $688,000

         

Number of Shares: 529,230

         

Address for Notice:

     

Stephens Investments Management
One Sansome Street
San Francisco, CA 94104
Telephone: 415-835-3819
Facsimile:______________________
Email: bart@stephensim.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Walden VC II, L.P.

     

By:

/s/ Arthur Berliner

       

Name:

Arthur Berliner

 

Title:

General Partner

     

Aggregate Purchase Price: $499,999.50

         

Number of Shares: 384,615

         

Address for Notice:

     

Walden VC II, L.P.
750 Battery Street, 7th Floor
San Francisco, CA 94111
Telephone: 415-273-4271
Facsimile: 415-391-7262
Email: robert@waldenvc.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Zeisler/Bailey Family Trust dated May 14, 1998

     

By:

/s/ John E. Zeisler

       

Name:

John E. Zeisler

 

Title:

Trustee

     

Aggregate Purchase Price: $150,000.50

         

Number of Shares: 115,385

         

Address for Notice:

     

John E. Zeisler, Trustee
25975 Alicante Lane
Los Altos Hills, CA 94022
Telephone: (650) 352-6008
Facsimile: (650) 352-6008
Email:z@zeisler.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

William McDonagh

     

By:

/s/ William McDonagh

       

Name:

William McDonagh

 

Title:

Venture Partner, Walden VC

     

Aggregate Purchase Price: $24,999

         

Number of Shares: 19,230

         

Address for Notice:

     

William McDonagh
c/o Walden VC II, L.P.
750 Battery Street, 7th Floor
San Francisco, CA 94111
Telephone: 415-479-8548
Facsimile: 415-391-7262
Email: bill@waldenvc.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Jay Tyler

     

By:

/s/ Jay Tyler

       

Name:

Jay Tyler

 

Title:

Consultant

     

Aggregate Purchase Price: $20,000.50

         

Number of Shares: 15,385

         

Address for Notice:

     

Jay Tyler
c/o Walden VC II, L.P.
750 Battery Street, 7th Floor
San Francisco, CA 94111
Telephone: 650-740-3767
Facsimile: 650-938-1144
Email: jay@waldenvc.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Frank D. Gerber Trust

     

By:

/s/ Frank D. Gerber

       

Name:

Frank D. Gerber

 

Title:

Trustee

     

Aggregate Purchase Price: $99,999.50

         

Number of Shares: 76,923

         

Address for Notice:

     

Frank D. Gerber, Trustee
c/o Walden VC II, L.P.
750 Battery Street, 7th Floor
San Francisco, CA 94111
Telephone: 415-509-2141
Facsimile: 415-520-9800
Email: frank@richmondfinancial.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Ravi Chiruvolu

     

By:

/s/ Ravi Chiruvolu

       

Name:

Ravi Chiruvolu

 

Title:

       

Aggregate Purchase Price: $50,000.60

         

Number of Shares: 38,462

         

Address for Notice:

     

Ravi Chiruvolu
2500 Sand Hill Road, Suite 215
Menlo Park, CA 94025
Telephone: 650-854-4555
Facsimile: 650-854-4333
Email: rchiruvolu@gmail.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

Schottenfeld Qualified Associates, L.P.

     

By:

/s/ Richard Schottenfeld

       

Name:

Richard Schottenfeld

 

Title:

Managing Member

     

Aggregate Purchase Price: $421,686.20

         

Number of Shares: 324,374

         

Address for Notice:

     

Richard Schottenfeld, Managing Member
Schottenfeld Qualified Associates, L.P.
800 Third Avenue, 10th Floor
New York, NY 10022
Telephone: 212-300-2200
Facsimile: 212-838-5820
rick@schottenfeld.com
skalish@schottenfeld.com

with a copy to:


     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

CROSSLINK VENTURES IV, LP
By: Crosslink Ventures Holdings, L.L.C.,
its General Partner

     

By:

/s/ Michael J. Stark

       

Name:

Michael J. Stark

 

Title:

Managing Member

     

Aggregate Purchase Price: $1,137,501

         

Number of Shares: 875,000

         

Address for Notice:

     

Two Embarcadero Center, Ste. 2200
San Francisco, CA 94111
Telephone: 415-617-1800
Facsimile: _______________________
Email: __________________________




     

______________________________
______________________________
______________________________
______________________________
Attn: __________________________
Telephone:_______________________
Facsimile: _______________________
Email: __________________________

   

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

CROSSLINK OMEGA VENTURES IV,
GmbH & CO. KG
By: Crosslink Verwaltungs GmbH,
its General Partner

     

By:

/s/ Michael J. Stark

       

Name:

Michael J. Stark

 

Title:

Managing Member

     

Aggregate Purchase Price: $47,587.80

         

Number of Shares: 36,606

         

Address for Notice:

     

Two Embarcadero Center, Ste. 2200
San Francisco, CA 94111
Telephone: 415-617-1800
Facsimile: _______________________
Email: __________________________






 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

OFFSHORE CROSSLINK OMEGA
VENTURES IV, (a Cayman Islands Unit Trust)
By: Crosslink Ventures Holdings, L.L.C.,
its General Partner

     

By:

/s/ Michael J. Stark

       

Name:

Michael J. Stark

 

Title:

Managing Member

     

Aggregate Purchase Price: $366,198.30

         

Number of Shares: 281,691

         

Address for Notice:

     

Two Embarcadero Center, Ste. 2200
San Francisco, CA 94111
Telephone: 415-617-1800
Facsimile: _______________________
Email: __________________________






 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

OMEGA BAYVIEW IV, L.L.C.

     

By:

/s/ Michael J. Stark

       

Name:

Michael J. Stark

 

Title:

Managing Member

     

Aggregate Purchase Price: $90,183.60

         

Number of Shares: 69,372

         

Address for Notice:

     

Two Embarcadero Center, Ste. 2200
San Francisco, CA 94111
Telephone: 415-617-1800
Facsimile: _______________________
Email: __________________________






 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

CROSSLINK CROSSOVER FUND IV L.P.
By: Crossover Fund IV Management, L.L.C.
its General Partner

     

By:

/s/ Michael J. Stark

       

Name:

Michael J. Stark

 

Title:

Managing Member

     

Aggregate Purchase Price: $694,899.40

         

Number of Shares: 534,538

         

Address for Notice:

     

Two Embarcadero Center, Ste. 2200
San Francisco, CA 94111
Telephone: 415-617-1800
Facsimile: _______________________
Email: __________________________






 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

The Investor:

ELEVEN RINGS OPPORTUNITY FUND, L.P.
By: Eleven Rings Opportunity Fund, G.P.,
its General Partner

     

By:

/s/ Gary F. Hromadko

       

Name:

Gary F. Hromadko

 

Title:

Managing Member

     

Aggregate Purchase Price: $193,750.70

         

Number of Shares: 149,039

         

Address for Notice:

     

Eleven Rings Opportunity Fund, L.P.
c/o HRJ Capital
Attn: Gary F. Hromadko
2965 Woodside Road, Suite A
Woodside, CA 94062
Telephone: (650) 327-5023
Facsimile: _______________________
Email: hromadko@cerequio.com






 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------





 

Exhibit A
to
Purchase Agreement


Registration Rights Agreement

[see attached]



 

Exhibit B
to
Purchase Agreement


Form of Legal Opinion


[see attached]



 